Citation Nr: 1733191	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-39 744		DATE
		

THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ORDER

Service connection for a left shoulder disability is denied.

Entitlement to TDIU is denied.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability did not manifest during service and is not etiologically related to an in-service injury, event, or disease.

2.  The Veteran is currently employed full time and has been employed full time for many years; therefore, the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1982 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board in his December 2008 substantive appeal.  In August 2012, the Veteran contacted VA to withdraw his request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  

The Board remanded the issue for further development in February 2013 and October 2016.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in January 2007, May 2007, November 2016, and March 2017.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to service connection for a left shoulder disability.

The Veteran asserts that he has a current left shoulder disability that is related to his physical activities during service.    

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question for the Board is whether the Veteran's current diagnosis of shoulder impingement syndrome and rotator cuff tendinitis either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's left shoulder disability is not etiologically related to the Veteran's active service.

The Veteran's treatment records were silent for any complaints, treatment, or diagnosis of a left shoulder disability.  In December 1988, the Veteran reported left arm stiffness, which was diagnosed as cellulitis with no follow-up and no indication of a shoulder disability.  

Post-service, the Veteran was afforded a VA examination in August 1994.  The Veteran reported a history of bursitis of the shoulders.  He provided no history of injury to his shoulder, but reported recurrent pain for which he was treated symptomatically.  Subsequent to separation from service he received steroid injections to both shoulders on one occasion with marked relief of discomfort.  He had no further continuing treatment.  The Veteran demonstrated normal symmetrical development of the musculature of both shoulders with normal range of motion to both shoulders and no evidence of localized tenderness in either shoulder.  The examiner diagnosed recurrent subacromial bursitis of the shoulders by history only.  The examiner noted some bursitis problems of his shoulders that were episodic in nature and should be managed by conservative symptomatic treatment.  X-rays showed a normal left shoulder.  

The Veteran was afforded another VA examination in May 2014.  The examiner diagnosed left shoulder chronic bursitis and tendonitis with mild impingement.  The Veteran noted date of onset of symptoms as 1990.  The Veteran asserted that the left shoulder condition occurred as a result of frequent repetitive lifting and carrying of heavy equipment and supplies.  He sought medical attention shortly after separation from an orthopedist who diagnosed bursitis and treated the left shoulder condition with a corticosteroid injection.  The examiner clarified that the Veteran did not have surgery for any shoulder condition.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted no objective medical evidence in the service treatment records that could establish a direct relationship between the Veteran's left shoulder condition and his military service.  The May 2014 X-rays showed normal alignment of the acromioclavicular joint and glenohumeral joints.  The examiner noted no evidence of fracture or other structural abnormalities.  The glenoid fossa and humeral head articular surfaces appeared normal and smooth.  The joint spaces were maintained.  The surrounding soft tissues were unremarkable.  The examiner found no significant findings.  

The Board obtained a final VA nexus opinion in February 2017.  The VA examiner reviewed the Veteran's records and determined that the Veteran's claimed shoulder injury was less likely than not incurred in or caused by service.  The Veteran's service treatment records showed complaints of left shoulder stiffness in the morning in November 1992.  The Veteran reported steroid injection of the left shoulder shortly after service, which was not documented.  December 2006 and January 2007 records showed left shoulder surgery for SLAP lesion.  The VA examiner noted that the November 1992 consult showed normal physical examination of the shoulders with no diagnosis provided.  In December 1993, the Veteran requested compensation for bilateral shoulder bursitis.  The September 1994 VA examination showed reported shoulder stiffness without specific injury during service.  The Veteran's shoulder examination was normal.  The examiner diagnosed bilateral subacromial bursitis of the shoulders by history.  August 1994 X-rays were normal.  Workers compensation reports from August 2008 show that the Veteran was employed since 1997 and that he fell from a ladder.  The report noted that his job duties included climbing ladders and lifting and carrying up to 150 lbs.  This examiner also found that it was less likely than not that the Veteran's claimed left shoulder condition was related to service.  The examiner noted no evidence of shoulder injury or diagnosis during service.  The Veteran reported shoulder stiffness prior to discharge with normal shoulder examination and no diagnosis rendered.  The Veteran continued to report stiffness after discharge again with normal shoulder examination in 1994 and a historical diagnosis, but no active shoulder diagnosis, provided.  The examiner specifically noted that the Veteran had normal left shoulder exams and no left shoulder diagnosis during service and immediately after separation from service.  The Veteran's compensation documents show that after service the Veteran had a very physical job that included having to lift and carry up to 150 lbs.

While the Veteran believes that his current shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his left shoulder conditions including tendonitis and bursitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his shoulder disability is not competent medical evidence.  Moreover, whether the complaints noted in service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current shoulder disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran reported stiffness during service without a diagnosed disability.  Post-service in 1993, by history, the Veteran received a steroid injection and was diagnosed with bursitis.  The VA examiner in 1994 found no disability of the left shoulder.  The Veteran proceeded to work in a physically demanding job for many years post-service.  Therefore, the Board finds that any disability that may have been present immediately following separation from service had resolved according to the VA examiner.  

Additionally, VA examiners reviewed the Veteran's history, lay statements, and in-service complaints and found that the Veteran's current complaints were not causally related to his activities or complaint in service.  Thus, while the Veteran has reported recurrent/persistent left shoulder symptoms since service, the VA examiner found that these symptoms did not represent the onset of any current left shoulder disability during service.  The Board finds that the VA examiner's opinion finds that the reported left shoulder symptoms since service did not represent the onset of a current, chronic disability.  As the Veteran does not manifest a chronic disease as listed under 38 C.F.R. § 3.309(a), the lay reports of continuity alone is insufficient to satisfy the service connection criteria.  Walker, 708 F.3d 1331 (Fed.Cir.2013).

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  As the preponderance of the evidence is against the claim for service connection for a left shoulder disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

2.  Entitlement to TDIU.

The Veteran contends that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The question for the Board is whether the Veteran's current disabilities prevent him from obtaining or maintaining substantially gainful employment.  

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that TDIU is not warranted.

During the course of the appeal, the Veteran was service-connected for intervertebral disc syndrome with degenerative disc disease L5-S1 at 40 percent from September 14, 2006 and at 60 percent from March 31, 2017, urinary frequency at 20 percent from August 3, 2009 to September 2, 2011 and 40 percent from March 31, 2017, peripheral neuropathy of the left lower extremity at 20 percent from September 3, 2011, peripheral neuropathy of the right lower extremity at 20 percent from September 3, 2011, tinnitus at 10 percent from November 29, 2006, and status post fracture right fifth toes, status post fracture right big toe, and right ear hearing loss at 0 percent each.  

Throughout the course of the appeal, the Veteran's total combined evaluations were 50 percent from November 29, 2006, 60 percent from August 3, 2009, 50 percent on September 2, 2011, 60 percent from September 3, 2011, and 90 percent from March 31, 2017.    

The Veteran therefore met the schedular requirements for consideration of TDIU from September 3, 2011 as he received a total disability rating of 60 percent from his back disability and the peripheral neuropathy of his lower extremities, which are considered one disability as they stem from the same disease or injury.  

Despite meeting the schedular criteria for consideration, the Board finds that the Veteran's disabilities have not prevented him from obtaining or maintaining substantially gainful employment.  The Veteran has worked full-time throughout the period on appeal earning substantially gainful income (in excess of $4,000 per month).  In January 2016, the Veteran stated that he was working full time and that there was no indication that his employment would end.  There is no argument that he works in a "protected environment" or "sheltered workplace."  Although the Veteran's disabilities have an effect on his employment, to include lost days due to pain and limitations on physical activities, that effect is compensated and considered with his current level of service-connection.  

As the Veteran's disabilities do not render the Veteran incapable of obtaining and maintaining a substantially gainful occupation, as evidenced by his continued full time employment throughout the period on appeal, the Board finds that entitlement to TDIU is not warranted.  









______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


